Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed 12/29/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The newly added limitation directed toward the range of values for angle 45 in amended paragraph [0070] is considered to be new matter.  More specifically, “The stab flank angle 45 of the closure 218 in Fig. 18 is less than twenty degrees and, more particular, abbot fifteen degrees.”.  This range was not found in the originally filed application. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Drawings
The drawings filed 12/29/2021 are accepted. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims 
Misnumbered claims 40 - 52 been renumbered 39 - 51.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32 - 52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 32 recites “an angle of less than twenty degrees relative to a line perpendicular to the central axis of the closure”.  Although there is support for the angle itself, the particular numeric values and ranges are not supported in the originally filed application.

Please see Response to Arguments below for a more detailed analysis. 
Therefore, the earliest effective filing date for claims 31 - 52 is 12/29/2021.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 - 48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32 recites the limitations “first linear portions that generally extend parallel with the central axis above and below the closure guide and advancement structure” and “a fourth linear portion that defines an obtuse angle with the first linear portions of the root surface extending below the closure guide and advancement structure”.  It is unclear how these structures can be above and/or below the closure guide and advancement structure since they are part of the closure guide and advancement structure.  For purposes of examination they will be interpreted as being above and below and second and fourth linear portions respectively. 
about” in claims 45, 46, 49, 51 and 52 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For purposes of examination the term “about” will be +/- 0.10 mm.
Claim 47 recites “wherein the second linear portion of the load flank and the fourth linear portion of the stab flank define a convergence point that is outward from the crest surface”. It is unclear how these two portions can converge to a point beyond the crest surface when the crest surface is the further outwardly radial surface of the closure.   For purposes of examination, a longitudinal axis of the second and fourth linear portions are assumed to converge to a point beyond the crest surface.  

Examiner’s Note
Claim 32 recites a reverse angle.  This is defined in paragraph [0042] as being sloped slighted upward relative to a horizontal line or surface. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 32 - 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Jackson et al. (2017/0333083 A1).

Regarding claim 32, Jackson discloses a spinal fixation structure configured for use with an elongate rod (Abstract, Fig. 1), the spinal fixation structure comprising: 
a receiver including an opening configured to receive the elongate rod therein (paragraph [0037], ref. 10, Figs. 7 - 8), and a receiver guide and advancement structure (paragraph [0040], ref. 43); 
a closure (Fig. 17) rotatably receivable into the receiver in a downward direction (paragraph [0069], ref. 218, Figs. 170-018), the closure configured to secure the elongate rod in the opening of the receiver (paragraph [0069]) and including a central axis (Fig. 7, ref. A), a lower surface (paragraph [0069], ref. 247, Fig. 17), and a closure guide and advancement structure (paragraph [0069], ref. 242) including: 
a root surface that is cylindrical and includes first linear portions that generally extend parallel with the central axis above and below the closure guide and 
a load flank adjoining the root surface and including a second linear portion that is one of perpendicular to the central axis or reverse angle in nature (See remarked Fig. 18 below and paragraph [0042] which discloses both a perpendicular and reverse angle); 
a crest surface defining an outer most cylindrical portion of the closure guide and advancement structure and including a third linear portion that is generally parallel with the central axis (see remarked Fig. 18 below); and 
a stab flank adjoining the root surface and including a fourth linear portion that defines an obtuse angle with the first linear portions of the root surface extending below the closure guide and advancement structure (see remarked Fig. 18 below).

Jackson is silent regarding the limitations the stab flank defining an angle of less than twenty degrees relative to a line perpendicular to the central axis of the closure and the closure guide and advancement structure defining a thread depth as a perpendicular distance between the first linear portions of the root surface and the third linear portion of the crest surface, the thread depth being within a range of 0.5 millimeters (mm) to 0.7 mm.  It would have been obvious to one having ordinary skill in 
    PNG
    media_image1.png
    658
    1054
    media_image1.png
    Greyscale
criticality to these values. 


Regarding claim 34, Jackson discloses the spinal fixation structure of claim 32, wherein a rod-engaging nub is centered at the central axis on the lower surface of the closure (Fig. 17, ref. 248).  

Regarding claim 35, Jackson discloses the spinal fixation structure of claim 32, wherein the receiver includes a pair of upright arms that define a channel therebetween (Fig. 14, paragraph [0037], ref. 11).  

Regarding claim 36, Jackson discloses the spinal fixation structure of claim 32, wherein the closure guide and advancement structure includes a start structure with a concave portion adjacent the root surface (Fig. 6, ref. 46).  

Regarding claim 37, Jackson discloses the spinal fixation structure of claim 32, wherein the lower surface of the closure is a planar surface that is perpendicular to the central axis (paragraph [0051]).  

Regarding claim 38, Jackson discloses the spinal fixation structure of claim 32, wherein the closure guide and advancement structure further includes a flange joining 

Regarding claim 39, Jackson discloses the spinal fixation structure of claim 32, wherein the closure includes an internal drive structure for removal with a tool (paragraph [0069], ref. 246, Fig. 17).  

Regarding claim 40, Jackson discloses the spinal fixation structure of claim 32, further comprising a bone attachment structure configured to couple to the receiver (Fig. 7, ref. 1).  

Regarding claim 41, Jackson discloses the spinal fixation structure of claim 32, wherein the second linear portion of the load flank is perpendicular to the central axis (paragraph [0042]).  

Regarding claim 42, Jackson discloses the spinal fixation structure of claim 32, wherein the second linear portion of the load flank is reverse angle in nature (paragraph [0042]).  

Regarding claim 43, Jackson discloses the spinal fixation structure of claim 32, except wherein the thread depth is within a range of 0.6 mm to 0.7 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jackson such that the thread depth is within a range of 0.6 mm to 0.7 mm, since it has been held that where the general conditions 

Regarding claim 44, Jackson discloses the spinal fixation structure of claim 32, except wherein the thread depth is about 0.6 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jackson such that the thread depth is about 0.6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In addition it is noted that the present application provides no criticality to these values. 

Regarding claim 45, Jackson discloses the spinal fixation structure of claim 32, except wherein the thread depth is about 0.65 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jackson such that the thread depth is about 0.65 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In addition it is noted that the present application provides no criticality to these values. 



Regarding claim 47, Jackson discloses the spinal fixation structure of claim 32, wherein the fourth linear portion of the stab flank and the third linear portion of the crest surface remain spaced apart from the receiver guide and advancement structure when the spinal fixation structure is secured to the elongate rod with the closure (Figs. 13 & 15).  

Regarding claim 48, Jackson discloses a spinal fixation structure configured for use with an elongate rod (Fig. 4), the spinal fixation structure comprising: 
a receiver including an opening configured to receive the elongate rod therein (paragraph [0037], ref. 10, Figs. 7 - 8), and a receiver guide and advancement structure (paragraph [0040], ref. 43); 
a closure (Fig. 17) rotatably receivable into the receiver in a downward direction (Fig. 14), the closure configured to secure the elongate rod in the opening of the receiver and including a central axis (Fig. 7, ref. “A”), a lower surface (Fig. 17, ref. 247), and a closure guide and advancement structure including (paragraph [0069], ref. 242): 
a root surface that is cylindrical and includes a first linear portion that is generally parallel with the central axis extending below the closure guide and advancement 
a load flank adjoining the root surface and including a second linear portion that is one of perpendicular to the central axis or reverse angle in nature (See remarked Fig. 18 below and paragraph [0042] which discloses both a perpendicular and reverse angle); 
a crest surface defining an outer most cylindrical portion of the closure guide and advancement structure and including a third linear portion (see remarked Fig. 18 below); and 
a stab flank adjoining the root surface and including a fourth linear portion that defines an obtuse angle of about one hundred five degrees between first linear portion of the root surface and the fourth linear portion of the stab flank (see remarked Fig. 18 below). 

Jackson is silent regarding the limitations wherein the closure guide and advancement structure defining a thread depth as a perpendicular distance between the first linear portion of the root surface and the third linear portion of the crest surface, the thread depth being within a range of 0.4 millimeters (mm) to 0.8 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jackson such that the thread depth is within a range of 0.4 millimeters (mm) to 0.8 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or 




    PNG
    media_image1.png
    658
    1054
    media_image1.png
    Greyscale

Regarding claim 49, Jackson discloses the spinal fixation structure of claim 49, except wherein the thread depth is within a range of 0.6 mm to 0.7 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jackson such that the thread depth is about 0.6 mm to 0.7 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only 

Regarding claim 50, Jackson discloses the spinal fixation structure of claim 49, except wherein the thread depth is about 0.6 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jackson such that the thread depth is about 0.6 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In addition it is noted that the present application provides no criticality to these values. 

Regarding claim 51, Jackson discloses the spinal fixation structure of claim 49, except wherein the thread depth is about 0.65 mm. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Jackson such that the thread depth is about 0.65 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In addition it is noted that the present application provides no criticality to these values. 

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Regarding the amendment to the Specification and new claims 32 - 52, applicant argues that no new matter is added.  More specifically that the cited values and ranges are supported in the drawings, which were made from engineering computer aided drafting models and because the Written Description includes detailed descriptions of the dimensions and possible ranges associated with the drawings.  
The Office respectfully disagrees. Just because the specification gives values to certain aspects of the drawings does not mean the drawings themselves as a whole are drawn to scale.  The specific values presented by the original specification are not directed towards the angle “45” as presented in new Fig. 18 and no other values are presented in which one would arrive at a range or value for angle 45.  The values disclosed in paragraphs [0043 & 45] are not related to angle 45 and applicant has not stated how these explicit values disclosed in the specification relate to the measurement of angle 45. The mere fact that applicant can take the existing drawings and arrive at an angle is not sufficient that applicant had possession of for “less than twenty degrees” (claim 32) and “about one hundred five degrees” (claim 49) and “less than twenty degrees and, more particularly, about fifteen degrees” (amended Specification). Further, a statement in applicant’s reply (not stated in the original specification) saying that drawings are made from engineering drawings are not sufficient to indicate the drawings themselves are drawn to scale. 
original specification that the drawings are to scale.
if the drawings were drawn to scale, then the specification would describe angle 45 of Fig. 18 as a specific angle and not a range. Therefore, if the drawings were drawn to scale, applicant would only have support for a specific value, not a range. With applicant stating “less than twenty degrees”, for example, and not a specific value already lends credence that the drawings are not drawn to scale. At best, applicant has support for an angle 45 being an acute angle and angle between the stab flank and the root surface being an obtuse angle, but anything more specific like a value or range constitutes as new matter. 
	Regarding applicant’s arguments directed towards the rejections under 35 USC 112, 102 and 103 are mute because those claims are cancelled. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.